 1   Jeffrey B. Cereghino, SBN #099480
 2   Email: jbc@cereghinolaw.com
     Cereghino Law Group
 3   101 Montgomery Street, Suite 1800
     San Francisco, CA 94104
 4   Telephone: 415.433.4949
 5   Shannon M. Shepherd [Pro Hac Vice]
 6   Email: sshepherd@immattyllp.com
     Immigration Attorneys, LLP
 7   300 W. Adams St., Suite 500
     Chicago, IL 60606
 8
     Telephone: 312.661.9100
 9   Attorneys for Plaintiff CI & T, Inc.
10

11

12                             UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
13
     CI & T, INC.,
14                                                     Case No. 19-831
                            Plaintiff,                 ORDER GRANTING
15                                                    NOTICE OF VOLUNTARY
16          v.                                        DISMISSAL OF COMPLAINT FOR
                                                      DECLARATORY RELIEF AND
17   KIRSTJEN M. NIELSEN, SECRETARY,                  PETITION FOR REVIEW OF
     U.S. DEPARTMENT OF HOMELAND                      ADMINISTRATIVE AGENCY
18                                                    ACTIONS
     SECURITY;
19   MATTHEW WHITAKER, ACTING U.S.
     ATTORNEY GENERAL;L. FRANCIS
20   CISSNA, DIRECTOR, UNITED STATES
     CITIZENSHIP AND IMMIGRATION
21   SERVICES;
22
     AND
23
     THE UNITED STATES OF AMERICA.
24
                     Defendants.
25

26
27



                                   NOTICE OF VOLUNTARY DISMISSAL                   1
 1                  NOTICE OF VOLUNTARY DISMISSAL OF COMPLAINT
 2          Plaintiff, CI & T, Inc. (“CI & T”), through undersigned counsel, Shannon M. Shepherd
 3   of Immigration Attorneys, LLP, hereby gives Notice of its Voluntary Dismissal of its
 4   Complaint for Declaratory Relief and Petition for Review of Administrative Agency Actions.
 5   In support thereof, we state as follows:
 6          1.      On or about February 15, 2019, Plaintiffs filed the instant action under the
 7   Administrative Procedure Act (“APA”) seeking review of a decision of the U.S. Citizenship
 8   and Immigration Services (“USCIS”).
 9          2.      On April 15, 2019, Defendants reopened and approved Plaintiffs’ Form I-140,
10   Petition for Immigrant Worker, and reopened Plaintiffs’ Beneficiaries Forms I-485,
11   Applications to Adjust Status. The Forms I-485 are currently awaiting final adjudication.
12          3.      Since the Form I-140 Petition has been approved and the Forms I-485 have been
13   reopened, Plaintiffs no longer need this Court to review USCIS’s prior actions.
14          4.      WHEREFORE, Plaintiff, CI & T, Inc., voluntarily dismisses this case, without
15   prejudice.
16

17                                         Respectfully Submitted:

18

19   Dated: April 10, 2019                 /s/Shannon M. Shepherd
                                           Shannon M. Shepherd [Pro Hac Vice]
20
                                           Email: sshepherd@immattyllp.com
21                                         Immigration Attorneys, LLP
                                           300 W. Adams St., Suite 500
22                                         Chicago, IL 60606
                                           Tel: 312.661.9100
23

24                                         Attorneys for Plaintiff CI & T, Inc.

25                                          ORDER
     IT IS SO ORDERED.
26
27   DATED: May 15, 2019
                                      __________________________________________
                                      YVONNE GONZALEZ ROGERS, U.S. DISTRICT JUDGE

                                  NOTICE OF VOLUNTARY DISMISSAL                                    2
